Name: Commission Regulation (EC) No 2176/1999 of 14 October 1999 opening an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 15. 10. 1999L 267/4 COMMISSION REGULATION (EC) No 2176/1999 of 14 October 1999 opening an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 13(3) thereof, Whereas: (1) Examination of the balance sheet shows that exportable amounts of rice are currently held by producers. This situation could affect the normal development of producer prices during the 1999/2000 marketing year. (2) In order to remedy this situation, it is appropriate to make use of export refunds to zones which may be supplied by the Community. The special situation of the rice market makes it necessary to limit the refunds, and therefore to apply Article 13 of Regulation (EC) No 3072/95 enabling the refund amount to be fixed by tendering procedure. (3) It should be stated that the provisions of Commission Regulation (EEC) No 584/75 of 6 March 1975 laying down detailed rules for the application of the system of tendering for export refunds on rice (3), as last amended by Regulation (EC) No 299/95 (4), apply to this invita- tion to tender. (4) In order to avoid disturbances on the markets of the producing countries, the markets of destination should be limited to certain zones specified in the Annex to Commission Regulation (EEC) No 2145/92 (5), as amended by Regulation (EC) No 3304/94 (6). (5) Pursuant to Article 14 of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (7), as amended by Regulation (EC) No 1410/1999 (8), amounts quoted in tenders submitted in response to invitations to tender organised under an instrument forming part of the common agri- cultural policy must be expressed in euro. Article 5(1) of that Regulation provides that in such cases the operative event for the agricultural exchange rate is the final day for the submission of tenders. Paragraphs 3 and 4 of that Article specify the operative events applicable to advances and securities. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. An invitation to tender is hereby opened for the refund on export of wholly milled long grain rice falling within CN code 1006 30 67 for Zones I to VI (except Turkey) and Zone VIII (except Guyana, Madagascar and Suriname) as specified in the Annex to Regulation (EEC) No 2145/92. 2. The invitation to tender shall be open until 29 June 2000. During that period weekly invitations to tender shall be issued and the date for submission of tenders shall be deter- mined in the notice of invitation to tender. 3. The invitation to tender shall take place in accordance with the provisions of Regulation (EEC) No 584/75 and with the following provisions. Article 2 A tender shall be admissible only if it covers a quantity for export of at least 50 tonnes but not more than 3 000 tonnes. Article 3 The security referred to in Article 3 of Regulation (EEC) No 584/75 shall be EUR 30 per tonne. Article 4 1. Notwithstanding the provisions of Article 21(1) of Commission Regulation (EEC) No 3719/88 (9), export licences issued under this invitation to tender shall, for the purposes of determining their period of validity, be considered as having been issued on the day the tender was submitted. 2. The licences shall be valid from their date of issue, within the meaning of paragraph 1, until the end of the fourth month following that date. (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 61, 7.3.1975, p. 25. (4) OJ L 35, 15.2.1995, p. 8. (5) OJ L 214, 30.7.1992, p. 20. (6) OJ L 341, 30.12.1994, p. 48. (7) OJ L 349, 24.12.1998, p. 36. (8) OJ L 164, 30.6.1999, p. 53. (9) OJ L 331, 2.12.1988, p. 1. EN Official Journal of the European Communities15. 10. 1999 L 267/5 Article 5 Tenders submitted must reach the Commission through the Member States not later than one and a half hours after expiry of the deadline for weekly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex. If no tenders are submitted, the Member States shall inform the Commission accordingly within the same deadline as that given in the above subparagraph. Article 6 The time set for submitting tenders shall be Belgian time. Article 7 1. On the basis of tenders submitted, the Commission shall decide in accordance with the procedure referred to in Article 22 of Regulation (EC) No 3072/95:  either to fix a maximum export refund, taking account of the criteria laid down in Article 13 of Regulation (EC) No 3072/95,  or not to take any action on the tenders. 2. Where a maximum export refund is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum export refund level. Article 8 The deadline for submission of tenders for the first partial invitation to tender shall be 10 a.m. on 28 October 1999. The final date for submission of tenders is hereby fixed at 29 June 2000. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 15. 10. 1999L 267/6 ANNEX Weekly invitation to tender for the refund on export of wholly milled long grain rice to certain third countries Deadline for the submission of tenders (date/time) 1 2 3 Serial number of tenderers Quantities in tonnes Amount of export refund (in euro per tonne) 1 2 3 4 5 etc.